Title: To George Washington from Gustavus Scott, 14 December 1795
From: Scott, Gustavus
To: Washington, George


          
            Sir.
            George Town [D.C.] 14th decr 1795.
          
          I am glad to have it in my power to inform you that tho’ once lost by a majority of 8 Votes, the Maryland Delegates have at length past a Law to take 40 of the new shares directed by the Company to be subscribed. It will pass the other Branch of the Legislature I have no doubt; & probably without a division. This little success husbanded with prudence will ensure a disposition of the remaining Shares. Genl Lee writes me by last mail that a petition is depending before the Virginia Assembly from which he has much hopes of Success. Happily the Intelligence from Annapolis has arrived time enough for the Southern mail, & I have given Mr Lee all the benefit to be gained from the Vote of this State. God grant that the Liberality of Maryland may rouse a similar spirit in Virginia.
          I have nothing new to write from the City. With sentiments of perfect Respect I am sir. Yr mo. obt servt
          
            Gusts Scott
          
        